DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 2/12/21 has been received and entered in the case. The arguments set forth therein against the previous prior art rejections based on Said are deemed to be persuasive and therefore such rejections are hereby withdrawn by the examiner. The application is not presently in condition for allowance, however, in view of newly discovered prior art, i.e., Michalko (USP 7,692,335). Any inconvenience caused by the delay in citing this new prior art is regretted.


Claim Objections
2.	Claim 3 is objected to because of the following informalities: 
	On the last line of claim 3, the comma after the word "respectively" should be deleted.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 9-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michalko, U.S. Patent No. 7,692,335.
As to claim 1, Michalko discloses, in figures 4 and 6,
an aircraft (column 1, line 21 and column 3, line 45) comprising:
an engine (note the engine within block 31 shown in figure 4 of Michalko);
a first variable frequency generator (61, figure 4) having a first rotor and a first stator (rotor 261 and stator 260 of a first variable frequency generator 237, corresponding to AC generator 61, as shown in figure 6 of Michalko), the first rotor coupled, via a first rotary coupling (the first rotary coupling is inherent in Michalko), to the engine and rotatable at a rate that is based on a rotational rate of the engine (note that the rotor in Michalko will inherently be rotatable at a rate that is based on the rotational rate of the engine) to cause the first variable frequency generator to generate an AC output signal (although the AC output signal is not disclosed by Michalko as being a multiphase signal, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art prior to the effective filing date of the invention that variable frequency generators such as those disclosed by Michalko are typically either single phase or multiphase, of which fact official notice is taken by the examiner);
a second variable frequency generator (62, figure 4) having a second rotor and a second stator (rotor 261 and stator 260 of a second variable frequency generator 237, corresponding to AC generator 62, as shown in figure 6 of Michalko), the second rotor coupled, via a second rotary coupling (the second rotary coupling is inherent in Michalko), to the engine and rotatable at the rate that is based on the rotational rate of the engine (again inherent in Michalko) to cause the second variable frequency generator to generate a second AC output signal (obvious that the second AC output signal can be either single phase or multiphase, using the same analysis as set forth above regarding the first AC output signal being either single phase or multiphase), wherein the first rotary coupling and the first variable frequency generator are matched to the second rotary coupling and the second variable frequency generator to cause the second multiphase signal generated by the second variable frequency generator to be phase aligned with the first multiphase signal generated by the first variable frequency generator (note the discussion throughout Michalko that the AC output signals of the AC generators 61 through 66 will be phase synchronized respect to each other, see for example column 5, line 61 through column 6, line 4 and also column 10, lines 24-28, and note further that Michalko's disclosure suggests that the AC generators 61-66 will be matched to each other, the reason being that figure 6 of Michalko illustrates variable frequency generator 237 as being an exemplary embodiment of AC generators 61 through 66, i.e., each of the six AC generators shown in figure 4 of Michalko should be formed as shown in figure 6 and therefore all six AC generators 61-66 will be identical to each other--note also that the phase synchronization in Michalko is disclosed as being mechanical phase synchronization which will require all of the AC generators 61 through 66 to be matched, i.e., identical to each other); and
one or more switches (switches 131 through 136 shown in figure 4 of Michalko) coupled to a first electrical system (the first electrical system in figure 4 of Michalko is the unillustrated electrical system coupled to the bus systems 31 through 33 via switches 137 through 143) and configured to selectively provide power to the first electrical system based on either the first multiphase signal or the second multiphase signal.
As to claim 2, the claimed controller will be inherent in figure 4 of Michalko, i.e., it is the unillustrated controller which controls the on/off states of switches 131 through 136.
As to claim 3, note column 8, line 13 through column 10, line 17 of Michalko which describes matching of the first and second rotary couplings of the AC generators 61 and 62 (as noted above, the AC generators 61 and 62 will obviously be matched to each other and therefore the mounting position and weight of the rotors will be matched as well, and for a particular rotational position of the engine the first and second rotors will, during operation, inherently have a common position relative to the first and second stators.
As to claim 9, the claimed first power bus and second power bus can be read on the respective power bus lines connected to the outputs of variable frequency generators 61 and 62.
As to claim 10, the claimed third and fourth power bus can be read on any two additional power bus lines shown in figure 4 of Michalko, i.e., the power bus lines connected from bus system 31 to the above-noted electrical system via switches 137 and 138, or alternatively, the additional bus lines connected to AC generators 63 through 66 and the bus systems 32 and 33, respectively.
As to claim 11, the claimed second engine can be read on the engine within block 32 or block 33, the claimed third and fourth variable frequency generators can be read on any two of the additional variable frequency generators 63 through 66, and the claimed one or more second switches can be read on any two of the additional switches 133 through 136 and 139 through 143 (or the unlabeled switches shown connecting bus systems 31 through 33).
As to claims 12 and 13, the claimed transfer buses and transfer switches can be read on any two of the above-noted bus lines and any two of the connecting switches shown in figure 4 of Michalko, i.e., the bus lines connecting generators 61 through 66 to the above-noted electrical system and the switches 131 through 143.
As to claims 14, 15 and 18-20, these claims are rejected using the same analysis as set forth above with regard to claims 1-3 and 9-13.


Allowable Subject Matter
4.	Claims 4-8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Action is Non-Final
6.	In view of the above-noted new grounds of rejection not necessitated by applicant's amendments, this office action is non-final.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 22, 2021